DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 06/05/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 06/16/2020 (“06-16-20 OA”), Applicants amended the specification and claims 1-3 and 18-19, and cancelled claims 8-9, 12, 15, 17, 24 and 31 in the response filed 12/15/2020 (“12/15/2020 Remarks”).   
Claim(s) 1-7, 10-11, 13-14, 16, 18-23, 25-30 and 32 are pending examination.

Response to Arguments
Applicant’s arguments with respects to claim(s) 1-7, 10-11, 13-14, 16, 18-23, 25-30 and 32 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Objections
a. Claim 6 is objected to because of the following informalities:  Claim 6 recites “a resistive-switching memory unit according to claim.” Although, it is understood the claim is intending to refer back to claim 1, for clarity of record the Office requests amending the claim limitation to “claim 1”.
b. Claim 6 is objected to because of the following informalities:  Claim 6 is enlarging the scope of the claim from a resistive switching memory unit to a stretchable or deformable memory device. The claim needs to be re-written in independent form for fee calculation purposes.   
c. Claim 7 is objected to because of the following informalities:  Claim 7 changes the statutory category from a resistive-switching memory unit to a method for manufacturing a stretchable or deformable memory device. The claim needs to be re-written in independent form for fee calculation purposes.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
1.	Claims 1-4, 10-11, 13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., (PCT/AU2016/050455-introduced in the IDS dated 12/15/2020. For ease of prosecution PG Pub 2018/0175291 is being used for purposes of rejections).

    PNG
    media_image1.png
    264
    449
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 5-provided above, Chu teaches a resistive-switching memory unit 500 (para [0175-0191]) comprising:
a first electrode 508, 
a second electrode 510 and 
resistive switching material 502,504,506 located between the first and second electrodes (see Fig. 5 above) and wherein the resistive switching material comprises doped particulate metal oxide nanocubes 504 (para [0175]; “Indium doped CeO2”).
Regarding claim 2, refer to Fig. 5-provided above, Chu teaches the resistive switching material 502,504,506 comprises the doped particulate metal oxide nanocubes 504 and undoped particulate metal oxide 502,506.
Regarding claim 3, refer to Fig. 5-provided above, Chu teaches the resistive switching material 502,504,506 comprises a mixture of the doped particulate metal oxide nanocubes and undoped particulate metal oxide, or at least one layer of the doped particulate metal oxide nanocubes 504 and at least one layer of the non-particulate metal oxide (e.g. 502).
Regarding claim 4, refer to Fig. 5-provided above, Chu teaches the resistive-switching memory unit 500 has at least one low (LRS) and one high (HRS) resistance state and exhibits an HRS/LRS resistance ratio of 105 or greater (para [0182-0186]).
Regarding claim 10, refer to Fig. 5-provided above, Chu teaches the resistive switching material comprises one or more alternating paired switching layers 502,506 (see Fig. 5).
Regarding claim 11, refer to Fig. 5-provided above, Chu teaches the metal oxide (CeO2) is in the form of a crystalline particle or has as a cubic morphology (para [0175]; “nanocube”).
Regarding claim 13, refer to Fig. 5-provided above, Chu teaches the metal oxide is cerium oxide (see Fig. 5; CeO2).
Regarding claim 16, refer to Fig. 5-provided above, Chu teaches the dopant is one or more of: Indium (In) (see Fig. 5); cobalt (Co); gadolinium (Gd); ytterbium (Yb); or samarium (Sm).
Regarding claim 18, refer to Fig. 5-provided above, Chu teaches each single metal oxide nanocube particle has a width in the range of from about 2 nm to about 20 nm (claim 10).
Regarding claim 19, refer to Fig. 5-provided above, Chu teaches the memory structure 500 comprises a first resistive state and a second resistive state and the first resistive state is higher than the second resistive state, and wherein the structures resistive state may be changed between first and second resistive states in response to an electromotive force being applied thereto (para [0304-0306]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 5, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, as applied to claim 1 above.
Regarding claim 5, refer to Fig. 5-provided above, Chu teaches the resistive-switching memory unit has a switch voltage of about 2.5 volts (para [0184]; relatively 2.5 volts); which is very similar to the claimed range of 2 volts or less.
According to MPEP § 2144.05 a prima facie case of Obviousness exists where the “claimed ranges or amounts do not overlap with the prior art but are merely close.” Further support for similar ranges can be found in Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
2 volts or less and the 2.5 volts (as taught by the prior art) is virtually negligible absent any showing of unexpected results or criticality.
Regarding claim 14, refer to Fig. 5-provided above, Chu teaches the doped metal oxide 504 that has more oxygen vacancies than the metal oxide or valency of the dopant metal ion is less than the valency of metal in the core metal oxide.
Chu teaches the claimed switching materials. The recitations to “the doped metal oxide has more oxygen vacancies than the metal oxide” or “valency of the dopant metal ion is less than the valency of metal in the core metal oxide” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., metal oxide having more oxygen vacancies than the metal oxide” or “valency of the dopant metal ion is less than the valency of metal in the core metal oxide) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 20, refer to Fig. 5-provided above, Chu teaches the memory structure 500, he does not teach this structure “comprises at least one intermediate resistive state, the intermediate resistive state having a resistance between the first and the second resistive states. However, refer to Fig. 11 and Fig. 12, Chu further teaches a memory structure 1100 (para [0217-0230]) comprising at least one intermediate resistive state (see Fig. 13 and para [0228]), the intermediate resistive state having a resistance between the first and the second resistive states (see Fig. 13).

Regarding claim 21, refer to Fig. 5, Fig. 11 and Fig. 12-provided above, Chu teaches the number of intermediate resistive states is dependent on the number of alternating paired switching layers within the device (para [0070] and [0216-0228]).
Regarding claim 22, refer to Fig. 5, Fig. 11 and Fig. 12-provided above, Chu teaches the number of intermediate states of the memory structure increases as the number of alternating paired switching layers in the memory structure is increased (para [0070]).

	
3.	Claims 6-7, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, as applied to claim 1 above, and further in view of Rupp et al. (US Patent No. 9,735,356; hereinafter Rupp).
Regarding claim 6, refer to Fig. 5-provided above, Chu teaches the memory device which comprises a resistive-switching memory unit 500 according to claim (see claim 1) the unit is attached to and supported by a silicon substrate 512. 
Chu does not explicitly teach the material composition of the substrate as being an elastomeric or deformable, therefore rendering the memory device stretchable or deformable.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elastomeric material composition, as taught by Rupp, for the purpose of choosing a suitable and well-recognized equivalent material composition. 
Regarding claim 7, refer to the figures cited above, in the combination of Chu and Rupp, Chu teaches a method for manufacturing a stretchable or deformable memory device according to claim 6 (see claim 6), which method comprises depositing the first electrode 508 upon the elastomeric or deformable substrate 512, depositing the resistive switching material 502,504,506 upon the first electrode and depositing the second electrode 510 upon the resistive switching material (see Fig. 5).
Regarding claim 28, refer to the figures cited above, in the combination of Chu and Rupp, Chu teaches the stretchable or deformable memory device as claimed in claim 6 (see claim 6 above).
Chu teaches the claimed switching materials. The recitations to “the device retains its memory performance after elongation or deformation” are functions of the structure. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed functions (i.e., retaining its memory performance after elongation or deformation) are presumed inherent. See 
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, 
Regarding claim 29, refer to the figures cited above, in the combination of Chu and Rupp, Chu teaches the stretchable or deformable memory device as claimed in claim 6 (see claim 6 above).
Chu teaches the claimed switching materials. The recitations to “retain its memory function upon relaxation of the elastomeric or deformable substrate after an initial elongation or deformation” are functions of the structure. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed functions (i.e., retaining its memory performance after an initial elongation or deformation) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
 Regarding claim 30, refer to the figures cited above, in the combination of Chu and Rupp, Chu teaches the stretchable or deformable memory device as claimed in claim 6 (see claim 6 above).
Chu teaches the claimed switching materials. The recitations to “retain its memory performance after 10 cycles or more of elongation or deformation and relaxation of the elastomeric or deformable substrate” are functions of the structure. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed functions (i.e., retaining its memory performance after 10 cycles or more of elongation or deformation and relaxation of the elastomeric or deformable substrate) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 32, refer to the figures cited above, in the combination of Chu and Rupp, Chu teaches the stretchable or deformable memory device as claimed in claim 6 (see claim 6 above).
Chu teaches the claimed switching materials. The recitations to “retain its memory performance after multiple cycles of elongation or deformation and relaxation of the elastomeric or deformable substrate and wherein the magnitude of elongation or deformation and relaxation of the substrate at each cycle is varied” are functions of the structure. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed functions (i.e., retaining its memory performance after multiple cycles of elongation or deformation and relaxation of the elastomeric or deformable substrate and wherein the magnitude of elongation or deformation and relaxation of the substrate at each cycle is varied) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).

Allowable Subject Matter
4.	Claims 23 and 25-27 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 23 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 23 is fully incorporated into the base claim 1.  
Claim 23 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 23, the resistive switching material comprises at least one particulate metal oxide layer in combination with at least one layer of a material selected from an organic material, a conductive organic material, a semi-conductive organic material, or a non-metal oxide inorganic material
Claims 25-27 would be allowable, because they depend on allowable claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Moreover, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/15/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly,
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895